Exhibit 10.27

Intelsat Global, Ltd.

May 8, 2009

Stephen Spengler

[Address]

[Address]

Dear Mr. Spengler:

This letter agreement (the “Letter Agreement”) sets forth the understanding
between you and Intelsat Global, Ltd., a Bermuda exempted company (together with
its subsidiaries and affiliates, and any predecessors thereof or successors
thereto, the “Company”), regarding the terms of your severance in the event of
certain terminations of employment.

Notwithstanding anything to the contrary in any severance plan or policy of the
Company, if, following a Significant Corporate Event (as defined below), the
Company (or its successor) terminates your employment without Cause (as defined
below) or you resign for Good Reason (as defined below), you shall be entitled
to receive a severance payment in a lump sum amount equal to your annual base
salary (as in effect on the date of termination), payable by the Company or any
direct or indirect subsidiary thereof on the sixtieth (60th) day after such
termination. In the event that you are eligible to receive the severance payment
described in this Letter Agreement, you shall not be eligible to receive
severance benefits under any other Company plan, policy, agreement or
arrangement.

For purposes of this Letter Agreement:

(a) “Cause” shall mean (i) your conviction for committing a felony under federal
law or the law of the state in which such action occurred, (ii) dishonesty in
the course of fulfilling your employment duties, (iii) willful and deliberate
failure on your part to perform your employment duties in any material respect,
or (iv) before a Change in Control (as defined in the Management Shareholders
Agreement), such other events as shall be determined by the Board of Directors
of Intelsat Global, Ltd. (the “Board”).

(b) “Good Reason” shall mean the occurrence, without your consent, of a material
diminution of your responsibilities as of the date hereof, other than as a
result of a Change in Control, Significant Corporate Event or Company expansion,
where you remain in a position with the Company or its successor (or any other
entity that owns substantially all of the Company’s business after such Change
in Control or Significant Corporate Event) that is substantially equivalent in
responsibilities to your position as of the date hereof, solely as such
responsibilities relate to the Company’s business as of the date hereof (and not
taking into account any such Change in Control, Significant Corporate Event or
Company expansion); provided that you have given the Company written notice of,
and thirty (30) business days’ opportunity to cure, such violation(s); and
provided, further, that such termination of employment for Good Reason shall
occur within one hundred and eighty (180) days of the occurrence of the Good
Reason event.



--------------------------------------------------------------------------------

(c) “Management Shareholders Agreement” shall mean that certain Management
Shareholders Agreement of Intelsat Global, Ltd., effective as of February 4,
2008, entered into by and among Intelsat Global, Ltd. and the shareholders party
thereto.

(c) “Significant Corporate Event” shall mean the consummation of an acquisition
by or merger of the Company through a transaction or series of transactions with
any of those certain Person(s) described in the resolutions of the Compensation
Committee of the Board dated December 29, 2008 but after which the Sponsor
Shareholders (as defined in the Management Shareholders Agreement) do not in the
aggregate possess beneficial ownership of more than fifty percent (50%) of the
voting securities (for the election of directors) of the Company or its
successor.

* * * * *

[Signature page follows]

 

2



--------------------------------------------------------------------------------

Please indicate your acceptance of the terms and provisions of this Letter
Agreement by signing both copies of this Letter Agreement and returning one copy
to the Company. The other copy is for your files. By signing below, you
acknowledge and agree that you have carefully read this Letter Agreement in its
entirety; fully understand and agree to its terms and provisions; and intend and
agree that it be final and legally binding on you, the Company and all other
interested parties. This Letter Agreement constitutes the entire agreement
between you and the Company with respect to the subject matter described herein
and supersedes any prior agreement between you and the Company with respect to
the subject matter hereof. This Letter Agreement shall be governed by and
construed in accordance with the laws of the State of New York and may be
executed in several counterparts.

 

COMPANY INTELSAT GLOBAL, LTD. By:  

/s/ Phillip L. Spector

 

Phillip L. Spector

Executive Vice President & General Counsel

Agreed and acknowledged as of the date first above written:

 

/s/ Stephen Spengler

Stephen Spengler